—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered May 1, 1995, convicting defendant upon his plea of guilty of the crime of attempted burglary in the third degree.
As a result of his unlawfully entering a residence in the Village of Saranac Lake, Franklin County, and stealing $1,800, defendant pleaded guilty to attempted burglary in the third degree in satisfaction of an information charging burglary in the third degree. After being denied adjudication as a youthful offender, defendant was sentenced to a prison term of 11/3 to 4 years and ordered to pay restitution. On appeal, defendant contends that County Court erred in denying him youthful offender status.
Our review of the plea allocution reveals that defendant entered into the plea with the express understanding that, although the District Attorney would recommend youthful offender status at sentencing, he was not guaranteed youthful offender status. The determination of youthful offender status is a matter within the sound discretion of the sentencing court and will not be disturbed where there was no clear abuse of such discretion (see, CPL 720.20 [1]). In view of defendant’s prior criminal history, which includes numerous burglary and petit larceny arrests in an 11-month time span (several of which occurred subsequent to his arrest on the instant charge, with two of these occurring within days of his guilty plea in this case), we find that County Court did not abuse its discretion.
Cardona, P. J., White, Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.